PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                     No. 20-1012


               DWAYNE HARVARD

                                Appellant

                          v.

     CHRISTOPHER J. CESNALIS; DANIEL L.
                 BEATTY


    On Appeal from the United States District Court
       for the Western District of Pennsylvania
         (District Court No.: 2-17-cv-00505)
     District Judge: Honorable Joy Flowers Conti


                 Argued July 2, 2020

          (Opinion Filed: September 1, 2020)

Before: GREENAWAY, JR., SHWARTZ, and RENDELL,
                Circuit Judges.
Massimo Terzigni (Argued)
Joel S. Sansone
Law Offices of Joel Sansone
603 Stanwix Street
Two Gateway Center, Suite 1290
Pittsburgh, PA 15222

                     Counsel for Appellant

Michael J. Scarinci (Argued)
Daniel B. Mullen
Office of the Attorney General of Pennsylvania
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222

                     Counsel for Appellees


                       O P I N I O N


RENDELL, Circuit Judge:
        This case involves a series of troubling events resulting
in Appellant Dwayne Harvard being arrested and charged with
six state crimes ranging from reckless endangerment to driving
under the influence. Harvard brought an action under 42
U.S.C. § 1983 against the involved police officers in the United
States District Court for the Western District of Pennsylvania
claiming false arrest, false imprisonment, malicious
prosecution, violation of his right to Equal Protection, reckless
investigation, and civil conspiracy. The District Court granted
summary judgment for the defendant police officers,




                               2
concluding inter alia that no reasonable juror could conclude
that the officers lacked probable cause to arrest Harvard for the
crimes charged. We disagree. We will vacate the District
Court’s grant of summary judgment for defendant state trooper
Christopher Cesnalis as to the false arrest, false imprisonment,
malicious prosecution and Equal Protection claims. We will
affirm the District Court’s grant of summary judgment in favor
of Cesnalis as to the remaining claims. We will also affirm the
District Court’s grant of summary judgment in favor of
defendant state trooper Daniel Beatty on all claims.
I.     BACKGROUND
       A.     Factual Background
       This incident began with an offer of a ride home. After
leaving a sports bar in New Kensington, Pennsylvania where
he had spent two hours watching sports, eating food, and
drinking two beers, Harvard was flagged down by a stranger,
Anna Mazzetti, who was standing outside a convenience store.
Mazzetti asked Harvard for a ride home. She told Harvard that
she was afraid of her boyfriend, who had been drinking and
was physically abusive. Harvard agreed to give Mazzetti a ride
home.
        Upon arrival, Mazzetti’s boyfriend, Steven Sutton,
approached Harvard’s vehicle and began yelling at Mazzetti,
making threats, and trying to get Mazzetti out of the vehicle.
Sutton, a White male, used racial slurs against Harvard, a Black
male. Sutton attempted to enter Harvard’s vehicle, but the
doors were locked. Sutton then proceeded to pick up a cinder
block and cocked his arm back as if to throw the cinder block
through the vehicle’s windshield. Sutton threatened to kill
both Harvard and Mazzetti multiple times. Sutton brandished
a large kitchen knife and told Mazzetti that he would “chop her




                               3
up.” App. 57. He also threatened to shoot Harvard. Sutton
then told Harvard to “stay right there” because he “got
something for [him].” App. 283. Sutton then returned to the
house.
        Believing Sutton to be a threat, Harvard called 911 to
inform the police of the situation and ask what he should do.
Harvard, afraid for both his and Mazzetti’s safety, proceeded
to exit the driveway while Mazzetti was still in the vehicle with
Harvard. Sutton re-emerged from the house and jumped onto
the hood of Harvard’s moving vehicle, a Ford Explorer SUV.
Harvard slowed his vehicle multiple times to allow Sutton to
remove himself from the vehicle’s hood. Rather than remove
himself, Sutton began pounding on the hood of the vehicle and
continued to threaten to kill Harvard. Sutton also continued to
use racial slurs against Harvard and told Harvard that he would
kill Harvard as soon as he stopped driving. Harvard noticed a
bulge in Sutton’s waistband, which Harvard believed to be a
firearm. Sutton was still carrying the large kitchen knife.
Harvard, still on the phone with 911, informed the operator that
Sutton was on the hood of the vehicle and was threatening to
kill him and Mazzetti.
       With Sutton still on the hood, and while still on the
phone with 911, Harvard drove onto the highway, where he
drove around or above the speed limit. Before Harvard entered
the highway, Sutton discarded his knife. Once on the highway,
Sutton ripped the windshield wipers off Harvard’s vehicle.
Harvard remained on the phone with the 911 operator and
requested assistance from law enforcement officers. The 911
operator instructed Harvard to take a specific exit from the
highway, where law enforcement officers would be waiting.
While exiting the highway, Harvard observed Sutton discard
what he believed to be the firearm hidden in his waistband.




                               4
       Following the 911 operator’s instructions, Harvard
exited the highway and reached the police roadblock, where
the officers present had their firearms drawn. At that point,
Harvard had traveled approximately ten miles with Sutton on
the hood of his vehicle. The officers ordered Sutton to get on
the ground and ordered Harvard and Mazzetti to exit the
vehicle with their hands in the air. Sutton was handcuffed and
placed into the back of a patrol car.
        Defendant state trooper Cesnalis arrived on the scene
shortly thereafter. Prior to arriving, Cesnalis was informed that
Harvard had been driving on the highway with a man on the
hood of his vehicle. Cesnalis was also informed that Harvard
had contacted 911 and reported that he feared for his safety.
Cesnalis first interviewed Harvard. Harvard informed Cesnalis
of Sutton’s violent and threatening behavior and told Cesnalis
that he was afraid for his life. Harvard also said that Sutton
had been holding a large knife and had continued to reach
towards his waistband, where Harvard believed Sutton carried
a firearm. Cesnalis did not respond to Harvard’s explanation
and made no effort to locate the knife or the firearm.
       Instead, Cesnalis asked whether Harvard had been
drinking. Harvard responded that he had consumed two beers
approximately four hours earlier. Cesnalis noted that he
smelled a “moderate” odor of alcohol and that Harvard was
speaking rapidly and appeared sweaty. App. 384. Based on
these observations, Cesnalis asked Harvard to take a
Breathalyzer test, to which Harvard agreed. Harvard initially
had difficulty completing the test. During his attempts,
Cesnalis threatened to handcuff Harvard and said: “You
understand me boy, I want you to blow into the Breathalyzer.”
App. 46 (emphasis omitted). After six tries, Harvard
completed the Breathalyzer test, which indicated that his blood




                               5
alcohol content (BAC) was 0.064%, below the legal limit of
0.08%. Cesnalis nonetheless inferred that Harvard was under
the influence of stimulants or narcotics because he was sweaty,
speaking rapidly, and not directly answering questions.
Harvard was handcuffed and taken to the police station for
“safety reasons.” App. 46.
        Cesnalis interviewed Sutton next. At the time of the
interview, Cesnalis was aware that Sutton had a criminal
record and had prior encounters with the police. Sutton told
Cesnalis that Harvard had hit him with a Ford Explorer SUV
and that Sutton had then landed on the hood of the SUV.
Cesnalis did not think Sutton’s explanation for how he ended
up on top of the SUV after being hit made sense. Cesnalis also
did not observe any injuries to Sutton which would indicate
that he had just been hit by an SUV. Nonetheless, Cesnalis did
not ask any follow up questions to probe Sutton’s explanation.
Despite his incredible statement and Harvard’s account of the
incident, Sutton was not arrested or charged with any crimes.
       Cesnalis then interviewed Mazzetti.             Prior to
interviewing Mazzetti, Cesnalis testified that he had already
decided to arrest Harvard. Mazzetti corroborated Harvard’s
statements regarding Sutton’s threatening and violent
behavior. Specifically, Mazzetti told Cesnalis that Sutton was
“crazy” and had threatened to throw a cinder block through the
windshield. App. 423. She also said that she was afraid to get
out of the vehicle and that Harvard slowed his vehicle to give
Sutton the opportunity to remove himself from the hood, but
Sutton refused to do so. She also “tried to tell [the officers]
about the butcher’s knife” and stated that Sutton was drunk and
currently on probation. App. 258.
       Cesnalis arrested Harvard and transported him to the
police station for further investigation. Harvard again tried to




                               6
explain that Sutton had a weapon and had been threatening
Harvard and Mazzetti, but Cesnalis ignored these statements.
Cesnalis then informed defendant state trooper Daniel Beatty,
a Drug Recognition Expert, that Harvard had driven with a man
on the hood of his vehicle. Cesnalis also told Beatty that
Harvard had “admitted to drinking several beers” and that
Harvard was “very talkative and sweaty.” App. 540. Cesnalis
further informed Beatty that Sutton had witnessed Harvard
smoking crack cocaine while driving. No evidence supports
this accusation.
        Based on the information Cesnalis provided, Beatty ran
a series of tests to determine whether Harvard was under the
influence of drugs or alcohol. Harvard’s BAC at the time of
the examination was 0.051%. Beatty completed a Drug
Recognition Evaluation (DRE), in which he reported that
Harvard was cooperative, his coordination seemed poor, his
face was sweaty, he was very talkative, his eyes were bloodshot
and watery, his pulse was substantially higher than normal, and
there was a lack of smooth pursuit during the horizontal gaze
nystagmus. Beatty detected no distinct odors. Beatty’s DRE
concluded that Harvard was “under the influence of CNS
Depressants and CNS Stimulants,” which “impaired his ability
to safely drive, operate or be in actual physical control of a
motor vehicle.” App. 545-46. Beatty requested that Harvard
consent to a blood test, to which Harvard agreed. The blood
test later returned negative results for all tested drugs and
indicated that Harvard’s BAC was 0.016%.
       Cesnalis filed an affidavit of probable cause with the
magistrate judge, charging Harvard with: (1) recklessly
endangering another person (18 Pa. Cons. Stat. § 2705); (2)
reckless driving (75 Pa. Cons. Stat. § 3736(a)); (3) simple
assault (18 Pa. Cons. Stat. § 2701(a)(3)); (4) aggravated assault




                               7
(18 Pa. Cons. Stat. § 2702(a)(1)); (5) disorderly conduct (18
Pa. Cons. Stat. § 5503(a)(4)); and (6) driving under the
influence of a controlled substance (75 Pa. Cons. Stat.
§ 3802(d)(2)).1 In the affidavit, Cesnalis referred to Sutton as
“the victim” and entirely credited Sutton’s version of events.
For example, Cesnalis indicated that Harvard hit Sutton with
his vehicle; Sutton landed on the hood of the vehicle; and
Harvard continued driving and refused to stop, leaving Sutton
“hanging onto the hood of the vehicle for his life” until Harvard

1
  A person is guilty of recklessly endangering another person
if he “recklessly engages in conduct which places or may place
another person in danger of death or serious bodily injury.” 18
Pa. Cons. Stat. § 2705.
A person is guilty of reckless driving if he “drives any vehicle
in willful or wanton disregard for the safety of persons or
property.” 75 Pa. Cons. Stat. § 3736(a).
A person is guilty of simple assault if he “attempts by physical
menace to put another in fear of imminent serious bodily
injury.” 18 Pa. Cons. Stat. § 2701(a)(3).
A person is guilty of aggravated assault if he “attempts to cause
serious bodily injury to another.” 18 Pa. Cons. Stat. §
2702(a)(1).
A person is guilty of disorderly conduct if he “creates a
hazardous or physically offensive condition by any act which
serves no legitimate purpose of the actor.” 18 Pa. Cons. Stat.
§ 5503(a)(4).
A person is guilty of driving under the influence of alcohol or
a controlled substance if he was “under the influence of a drug
or combination of drugs to a degree which impairs the
individual’s ability to safely drive, operate or be in actual
physical control of the movement of the vehicle.” 75 Pa. Cons.
Stat. § 3802(d)(2).




                               8
was eventually stopped by local police officers. App. 133.
Cesnalis indicated that he believed Sutton’s version of events
because of Harvard’s “reputation for criminal activity,” App.
132, despite there being no evidence that Harvard has a
criminal background.         Cesnalis also omitted several
exculpatory facts from the affidavit. For example, Cesnalis did
not include that Harvard initiated the 911 call because he feared
for his safety or that he followed the 911 operator’s
instructions, which guided him to the police blockade. Further,
he did not include statements from either Harvard or Mazzetti
indicating that Sutton was violent and aggressive, that Sutton
had a weapon, that Sutton threatened to kill them, or that
Harvard slowed down his vehicle to allow Sutton to get off the
hood, which Sutton refused to do. Cesnalis also failed to note
that Harvard completed a Breathalyzer test and his BAC was
below the legal limit.
      After a preliminary hearing, the magistrate judge
dismissed the DUI charge. A bench trial was held on the
remaining charges and Harvard was found not guilty on all
charges.
       B.     Procedural History
       Harvard brought a § 1983 claim against Cesnalis and
Beatty alleging: false arrest, false imprisonment, malicious
prosecution, violation of the Equal Protection clause, reckless
investigation, and civil conspiracy to deprive him of his rights
under the Fourth Amendment.2 The defendants filed a motion
for summary judgment, arguing that Harvard failed to assert
any viable claims under § 1983.


2
 Harvard also asserted various state law claims, but later
withdrew them at summary judgment.




                               9
       The District Court granted summary judgment for the
defendants on all claims.         For the false arrest, false
imprisonment, and malicious prosecution claims, the District
Court concluded that no reasonable juror could find probable
cause lacking. For the Equal Protection claim, the District
Court ruled that Harvard failed to identify a similarly situated
person who was treated differently because of race. For the
reckless investigation claim, the District Court determined that
our Circuit has never recognized such a claim under § 1983,
and even if such a claim were recognized in this case, the
officers would be entitled to qualified immunity. For the civil
conspiracy claim, the District Court granted summary
judgment for the defendants because there was no underlying
violation of Harvard’s constitutional rights, based on its
assessment of the other claims. This appeal followed.


II     JURISDICTION AND STANDARD OF REVIEW
       The District Court had jurisdiction under 28 U.S.C. §
1331 and we have jurisdiction under 28 U.S.C. § 1291. We
exercise plenary review of a district court’s grant of summary
judgment. Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir.
2010). We may affirm the District Court’s grant of summary
judgment only if “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). When assessing a summary judgment
ruling, we must view all facts “in the light most favorable to
the non-moving party, who is ‘entitled to every reasonable
inference that can be drawn from the record.’” Reedy, 615 F.3d
at 210 (quoting Merkle v. Upper Dublin Sch. Dist., 211 F.3d
782, 788 (3d Cir. 2000)). We may only affirm a district court’s
grant of summary judgment if “the evidence, viewed most
favorably to [the nonmoving party], reasonably would not




                              10
support a contrary factual finding.” Dempsey v. Bucknell
Univ., 834 F.3d 457, 468 (3d Cir. 2016) (alteration in original)
(citation omitted).
III.   DISCUSSION
       Harvard challenges the District Court’s Order granting
summary judgment for the defendants on all claims. Harvard
argues that his claims should have proceeded to trial because
the defendants led a racially biased investigation against him;
arrested, imprisoned, and charged him without probable cause;
and conspired to deprive him of his constitutional rights. We
will address each claim in turn.
       A.     False Arrest
       To bring a claim for false arrest, a plaintiff must
establish “(1) that there was an arrest; and (2) that the arrest
was made without probable cause.” James v. City of Wilkes-
Barre, 700 F.3d 675, 680 (3d Cir. 2012). The parties agree that
Cesnalis arrested Harvard at the scene but disagree on whether
Cesnalis had probable cause to arrest him. False arrest and
false imprisonment claims will “necessarily fail if probable
cause existed for any one of the crimes charged against the
arrestee.” Dempsey, 834 F.3d at 477. Thus, summary
judgment for false arrest and false imprisonment is proper only
if no reasonable juror could find a lack of probable cause for
any of the charged crimes.3 We must therefore assess the
requirements for all of the crimes charged to determine

3
  For malicious prosecution, probable cause on one charge
“does not foreclose a malicious prosecution cause of action” as
to a separate charge which lacks probable cause. Johnson v.
Knorr, 477 F.3d 75, 83 (3d Cir. 2007).




                              11
whether any reasonable juror could find that Cesnalis lacked
probable cause to arrest Harvard. Harvard was arrested for six
separate crimes and, as we outlined in footnote 1, supra, each
of the six crimes has a different requisite mental state. We will
therefore assess whether any reasonable juror could find that
Harvard lacked the requisite mental state for each of the crimes
charged.
        “Probable cause exists if there is a ‘fair probability’ that
the person committed the crime at issue.” Wilson v. Russo, 212
F.3d 781, 789 (3d Cir. 2000) (citation omitted). An officer has
probable cause to arrest a person “when the facts and
circumstances within the arresting officer’s knowledge are
sufficient in themselves to warrant a reasonable person to
believe that an offense has been or is being committed by the
person to be arrested.” Orsatti v. N.J. State Police, 71 F.3d
480, 483 (3d Cir. 1995). In determining probable cause,
arresting officers must consider plainly exculpatory evidence
in addition to inculpatory evidence. Wilson, 212 F.3d at 790.
This is true “even if substantial inculpatory evidence (standing
by itself) suggests that probable cause exists.” Id. (quoting
Kuehl v. Burtis, 173 F.3d 646, 650 (8th Cir. 1999)).
        Because we are evaluating probable cause at the
summary judgment stage, we must assess probable cause based
upon the “totality-of-the-circumstances” available to the
arresting officer and view those circumstances in the light most
favorable to Harvard. Dempsey, 834 F.3d at 467-68 (citation
omitted). As part of this assessment, we must determine
whether the plainly exculpatory evidence available to the
arresting officer “outweighs the probable cause otherwise
established” through inculpatory evidence. Id. at 478, 490
(alteration, internal quotation marks, and citation omitted).
This totality-of-the-circumstances inquiry is “necessarily fact-




                                12
intensive” and thus “it will usually be appropriate for a jury to
determine whether probable cause existed.” Id. at 468; see also
Merkle, 211 F.3d at 788 (“Generally, the question
of probable cause in a section 1983 damage suit is one for the
jury.” (internal quotation marks and citation omitted)). We
undertake our analysis on a crime-by-crime basis.
       First, a person is guilty of recklessly endangering
another person if he “recklessly engages in conduct which
places or may place another person in danger of death or
serious bodily injury.” 18 Pa. Cons. Stat. § 2705. Driving with
a man on the hood of a vehicle undoubtedly places the person
on the hood in danger of serious bodily injury. Thus, the actus
reus requirement for reckless endangerment is satisfied, as no
reasonable juror could find otherwise. But we are not so sure
for the mens rea requirement, namely, whether Harvard acted
recklessly in light of the totality of the circumstances.
       Under Pennsylvania law, a person acts recklessly when
he “consciously disregards a substantial and unjustifiable risk.”
18 Pa. Cons. Stat. § 302(b)(3). Viewing the facts in the light
most favorable to Harvard, a reasonable juror could find that
Harvard acted as a good Samaritan by agreeing to give
Mazzetti—standing alone and afraid of her boyfriend,
Sutton—a ride home. Once Sutton emerged from the house,
aggressive, violent, and threatening, and then jumped onto the
hood of his vehicle, a juror could find that Harvard’s decision
to drive with Sutton on the hood of his vehicle was a justifiable
risk to protect himself and Mazzetti from Sutton’s abhorrent
behavior. This is particularly true because Harvard slowed his
vehicle multiple times to allow Sutton to remove himself from
the hood, but Sutton refused to do so and instead pounded on
the hood of the vehicle and threatened to kill Harvard and
Mazzetti as soon as Harvard stopped driving. Moreover,




                               13
Harvard contacted 911 for help and followed the 911
operator’s instructions throughout the entire incident. We
therefore conclude that, viewing all of the facts in the light
most favorable to Harvard, a reasonable juror could find that
Harvard was not consciously disregarding an unjustifiable risk
and could find a lack of probable cause for the crime of
recklessly endangering another person.
       Second, a person is guilty of reckless driving if he
“drives any vehicle in willful or wanton disregard for the safety
of persons or property.” 75 Pa. Cons. Stat. § 3736(a). “Willful
or wanton” within the context of reckless driving “means the
driver grossly deviates from ordinary prudence and creates a
substantial risk of injury.” Commonwealth v. Carroll, 936
A.2d 1148, 1151 (Pa. Super. 2007) (emphasis omitted),
abrogated on other grounds by Commonwealth v. Karetny, 880
A.2d 505 (Pa. 2005). Like the crime of reckless endangerment,
a juror could find that Harvard’s decision to drive with Sutton
on the hood of his vehicle did not demonstrate a callous
disregard for Sutton’s life, but rather, was a justifiable risk to
protect himself and Mazzetti.
       Third, a person is guilty of simple assault if he “attempts
by physical menace to put another in fear of imminent serious
bodily injury.” 18 Pa. Cons. Stat. § 2701(a)(3). Considering
the exculpatory facts, a reasonable juror could find that
Harvard did not intend to put Sutton in fear of serious bodily
injury. In fact, the evidence suggests that Harvard attempted
to de-escalate the situation to avoid causing harm to Sutton.
For example, after Sutton jumped onto the hood, Harvard
slowed his vehicle multiple times and asked Sutton to remove
himself from the hood, yet Sutton refused. Further, Sutton, not
Harvard, continued his aggressive and threatening behavior
towards Harvard and Mazzetti. Also, Harvard followed the




                               14
911 operator’s instructions to get off the highway at a particular
exit, where law enforcement would be waiting. Accordingly,
a reasonable juror could find that Harvard did not have the
requisite intent for simple assault.
        Fourth, a person is guilty of aggravated assault if he
“attempts to cause serious bodily injury to another.” 18 Pa.
Cons. Stat. § 2702(a)(1). Because a reasonable juror could find
a lack of probable cause for simple assault, we similarly find
that a reasonable juror could find a lack of probable cause for
the more serious crime of aggravated assault.
       Fifth, a person is guilty of disorderly conduct if he acts
“with intent to cause public inconvenience, annoyance or
alarm, or recklessly creating a risk thereof” and “creates a
hazardous or physically offensive condition by any act which
serves no legitimate purpose of the actor.” 18 Pa. Cons. Stat.
§ 5503(a)(4). As discussed for the above crimes, a juror could
find that the evidence available to Cesnalis showed that
Harvard drove with Sutton on the hood of his vehicle because
he feared for the safety of himself and Mazzetti, not because
he intended to cause public inconvenience, annoyance or
alarm. Accordingly, we conclude that a reasonable juror could
find that there was no probable cause for disorderly conduct.
        Finally, sixth, a person is guilty of driving under the
influence if he was “under the influence of a drug or
combination of drugs to a degree which impairs the
individual’s ability to safely drive, operate or be in actual
physical control of the movement of the vehicle.” 75 Pa. Cons.
Stat. § 3802(d)(2). For the DUI charge, Cesnalis determined
there was probable cause to arrest Harvard because he smelled
alcohol on Harvard’s breath and because Harvard was sweaty




                               15
and speaking rapidly.4 Although we must consider these
observations as part of our probable cause inquiry, we must
consider them in the light most favorable to Harvard. See
Dempsey, 834 F.3d at 468. Here, a juror could find that a
reasonable officer would have interpreted Harvard’s sweaty
appearance and rapid speech as a natural reaction to the
traumatic events he had just experienced. Indeed, Cesnalis
testified during his deposition that Harvard’s rapid speech and
sweaty appearance was likely a result of this recent trauma.
Further, although Cesnalis smelled a moderate amount of
alcohol on Harvard’s breath, Harvard informed Cesnalis that
he had consumed two beers four hours before the incident,
which is consistent with the results of the Breathalyzer test
indicating that his BAC was below the legal limit. Under
Pennsylvania law, a person’s BAC need not be above the legal
limit for a DUI charge, however, we note that Cesnalis could
observe that Harvard was a large man. Standing 5 feet 10
inches tall and weighing 345 pounds at the time of arrest, a
juror could find that it was unreasonable for Cesnalis to believe
that two beers consumed four hours beforehand could render
Harvard incapable of safely operating his vehicle.
        Based on the information Cesnalis knew at the time of
arrest and the horrific events Harvard had just experienced, a
juror could find that Cesnalis did not have probable cause to
arrest Harvard for DUI. Thus, we conclude that the District


4
  Cesnalis arrested Harvard before Beatty conducted the DRE,
and therefore the information within Beatty’s report cannot be
considered in evaluating the false arrest claim. See Hunter v.
Bryant, 502 U.S. 224, 228 (1991) (holding that probable cause
is assessed in relation to the facts possessed by the arresting
officer at the time he made the warrantless arrest).




                               16
Court erred in determining, as a matter of law, that Cesnalis
had probable cause to arrest Harvard for the crime of DUI.
      Accordingly, we will vacate the District Court’s grant
of summary judgment for Cesnalis as to the false arrest claim.5
       B.     False Imprisonment
        “[W]here the police lack probable cause to make an
arrest, the arrestee has a claim under § 1983 for false
imprisonment based on a detention pursuant to that arrest.”
Groman v. Township of Manalapan, 47 F.3d 628, 636 (3d Cir.
1995). “To state a claim for false imprisonment, a plaintiff
must establish: (1) that [he] was detained; and (2) that the
detention was unlawful.” James, 700 F.3d at 682-83. Like his
arrest, Harvard argues that he was imprisoned without probable
cause. Specifically, Harvard alleges that he was unlawfully
detained at the police barracks, where defendant Beatty
required him to undergo a series of tests, and was later
transported to the Allegheny County Jail, where he was
imprisoned.
       Our probable cause analysis for false imprisonment is
largely the same as our probable cause analysis for false arrest.
Because a juror could find that Cesnalis lacked probable cause
to arrest Harvard, it follows that a juror could “find that
[Harvard] suffered a violation of his constitutional rights by
virtue of his detention pursuant to that arrest.” Groman, 47
F.3d at 636. The only addition to our probable cause inquiry
under false imprisonment is Beatty’s drug evaluation. Beatty
conducted a DRE, in which he concluded that Harvard was

5
 Because Beatty was not involved in Harvard’s arrest, we will
affirm the District Court’s grant of summary judgment for
Beatty on the false arrest claim.




                               17
“under the influence of CNS Depressants and CNS
Stimulants,” which “impaired his ability to safely drive,
operate or be in actual physical control of a motor vehicle.”
App. 545-46. Although this could be enough to support
probable cause on a DUI charge, his evaluation relied on
erroneous and incomplete information provided by Cesnalis.
Cesnalis informed Beatty that Harvard had driven on the
highway with a man on the hood of his vehicle but did not
provide any other context for Harvard’s actions, including
Sutton’s alleged threatening and violent behavior. Further,
Cesnalis told Beatty that Sutton saw Harvard smoking crack
cocaine while driving, a fact unsupported anywhere else in the
record. Beatty then relied on this unverified, incomplete
information from an unreliable source to draw inferences about
Harvard’s potential drug use. Because Beatty’s DRE was
based on incomplete and potentially falsified information, a
juror could find that the DRE was unreliable and therefore
should not be considered in determining probable cause. Thus,
we will not consider Beatty’s evaluation as part of our probable
cause inquiry for false imprisonment and conclude that a juror
could find that Cesnalis unlawfully detained Harvard.
      Accordingly, we will vacate the District Court’s grant
of summary judgment for Cesnalis as to the false imprisonment
claim. We will affirm the District Court’s grant of summary
judgment for Beatty on the false imprisonment claim because
his DRE, and thus his role in the detention, was based on
Cesnalis’s incomplete and potentially falsified information.
       C.     Malicious Prosecution
        To prevail on a malicious prosecution claim, a plaintiff
must demonstrate that: “(1) the defendants initiated a criminal
proceeding; (2) the criminal proceeding ended in [the]
plaintiff’s favor; (3) the proceeding was initiated without




                              18
probable cause; (4) the defendants acted maliciously or for a
purpose other than bringing the plaintiff to justice; and (5) the
plaintiff suffered deprivation of liberty consistent with the
concept of seizure as a consequence of a legal
proceeding.” Estate of Smith v. Marasco, 318 F.3d 497, 521
(3d Cir. 2003). Harvard argues that the defendants unlawfully
initiated criminal proceedings against him by “knowingly
providing false and misleading evidence to prosecuting
authorities.” Appellant Br. 30. The defendants argue that the
malicious prosecution claim fails because the criminal
proceedings were initiated with probable cause. We will
address each requirement in turn.
        For the first prong, Cesnalis initiated a criminal
proceeding against Harvard when he arrested Harvard without
a warrant and then submitted an affidavit of probable cause to
the magistrate judge as part of the criminal complaint charging
Harvard with six different crimes. See Pa. R. Crim. Pro. 502.
In his affidavit, Cesnalis requested that Harvard “come before
[the magistrate judge’s] court to answer to the [] charges.”
App. 133. Second, these proceedings ended in Harvard’s
favor. The DUI charge was dismissed after the preliminary
hearing, and Harvard was found not guilty on the remaining
charges. Third, a reasonable juror could find that there was a
lack of probable cause for the criminal proceedings initiated
against Harvard. We reach this conclusion for the same
reasons discussed above in our probable cause inquiry for false
arrest and false imprisonment.
       Fourth, we must determine whether a reasonable juror
could, viewing the facts in the light most favorable to Harvard,
find that the defendants acted with malice or for a purpose
other than bringing Harvard to justice. Considering Cesnalis’s
behavior, the answer is yes. Cesnalis mischaracterized the




                               19
events and chose to omit crucial exculpatory information in the
affidavit of probable cause he submitted to the magistrate
judge. 6 In the affidavit, Cesnalis consistently referred to

6
    In the affidavit, Cesnalis described the incident as follows:

         This incident occurred at 756 McKinley St
         Harwick PA, Springdale Twp Allegheny County
         when the victim related that his girlfriend and the
         DEFENDANT were in his 2002 Ford Explorer
         already driving through the yard at 756
         McKinley. The VICTIM related that he ran out
         into the yard in front of the vehicle and that is
         when the DEFENDANT hit the VICTIM with
         his vehicle. The VICITM [sic] then landed onto
         the hood of the vehicle and the DEFENDANT
         continued to drive through the yard. The
         VICTIM then stated that he was hanging onto the
         hood of the vehicle for his life because the
         DEFENDANT wouldn’t stop the vehicle. The
         DEFENDANT then drove through Springdale
         Twp into Harmar Twp down towards the river
         and got onto Freeport Rd and continued South on
         Freeport Rd through HARMAR Twp and made
         a right onto SR 910 and traveled onto Exit 11 on
         Ramp to travel North on SR 28. Then
         DEFENDANT then begin to travel at a high rate
         of speed on SR 28 as the victim was holding on
         for dear life and that is when the windshield
         wipers were ripped off the vehicle. The
         DEFENDANT drove North on SR 28 through
         Harmar Twp, Springdale Twp, Frazer Twp, East
         Deer Twp, Tarentum Borough, Fawn Twp, into




                                 20
Sutton as “the victim” and entirely credited Sutton’s
statements. Cesnalis did not mention any of the credibility
issues with Sutton’s version of events, namely, that he knew
Sutton had a criminal history, that Sutton had no visible
injuries, or that his version of events was incredible on its face.
Moreover, Cesnalis indicated that he believed Sutton’s
statement because of Harvard’s “reputation for criminal
activity,” even though there is no evidence in the record to
support this accusation.           App. 132.      Cesnalis also
misrepresented the facts to make it seem as though Harvard
had to be stopped by law enforcement, despite knowing that
Harvard called 911 because he feared for his safety and that


       Harrsion Twp where the DEFENDANT was
       stopped by local police. That is when the
       VICTIM got off the vehicle and was placed into
       the rear of a Harrison Twp police vehicle and the
       DEFENDANT was standing on Burtner Rd upon
       my arrival.

      After the DEFENDANT was on station Trooper
      Daniel BEATTY performed a DRE evaluation
      which determined that the DEFENDANT was
      under the influence of a controlled substance.
      It is this affiant’s opinion that the defendant,
      Dwayne Milton HARVARD was under the
      influence of an [sic] controlled substance and
      due to the fact that the DEFENDANT did travel
      on the SR 28 with the VICITM [sic] on his hood
      of vehicle. Therefore, I request that the defendant
      come before your court to answer to the
      following charges being brought against him.
App. 133.




                                21
Harvard followed the 911 operator’s instructions to get off the
highway at a particular exit where police would be waiting.
Furthermore, Cesnalis did not include any relevant exculpatory
facts, including Harvard and Mazzetti’s consistent statements
that Sutton was violent and aggressive and threatened them
with a cinderblock and knife, or that Harvard slowed his
vehicle multiple times in order to allow Sutton to remove
himself from the hood. Cesnalis also omitted any reference to
the results of Harvard’s Breathalyzer tests.
        A juror could find that Cesnalis omitted crucial
information from the affidavit and misrepresented the facts in
order to portray Sutton as the victim and Harvard as the
criminal. A juror could further find that no reasonable officer
would omit such crucial information, which, as discussed
above, creates serious doubts as to whether Harvard had the
requisite mental state for the crimes charged. Cesnalis has
offered no explanation for why he chose to credit Sutton’s
statements over Harvard and Mazzetti’s statements, and we can
think of no valid reason for why Cesnalis would include such
grave misrepresentations and falsehoods in the affidavit. For
these reasons, we conclude that a juror could find that Cesnalis
initiated proceedings against Harvard maliciously or for a
reason other than bringing him to justice.
        Finally, for the fifth prong, Harvard was detained in
Allegheny County Jail, and therefore suffered “post-indictment
restrictions placed on [Harvard’s] liberty [that] constituted a
seizure.” Donahue v. Gavin, 280 F.3d 371, 380 (3d Cir. 2002).




                              22
      Accordingly, we will vacate the District Court’s grant
of summary judgment for Cesnalis as to the malicious
prosecution claim.7
       D.     Equal Protection

        Harvard argues that the District Court erred in granting
summary judgment for the defendants on his Equal Protection
claim.     Harvard brings a selective enforcement claim,
contending that he was treated differently because of his race.
Specifically, Harvard asserts that Sutton, a White male, was
not arrested or charged with any crimes despite his violent and
aggressive behavior and yet Harvard, a Black male, was
unlawfully arrested, imprisoned, and charged despite being the
victim of Sutton’s unlawful behavior.
        To establish a selective enforcement claim under the
Equal Protection clause of the Fourteenth Amendment, a
plaintiff must demonstrate that he was (1) treated differently
from other, similarly situated persons and (2) “that this
selective treatment was based on an unjustifiable standard,
such as race, or religion, or some other arbitrary factor or to
prevent the exercise of a fundamental right.” Jewish Home of
E. Pa. v. Ctrs. for Medicare & Medicaid Servs., 693 F.3d 359,
363 (3d Cir. 2012) (alteration, internal quotation marks, and
citation omitted). Persons are similarly situated under the
Equal Protection clause when they are alike “in all relevant
respects.” Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).
Notably, we have held that “similarly situated” does not mean

7
   We will affirm the District Court’s grant of summary
judgment for Beatty as to the malicious prosecution claim
because Harvard has not established that Beatty participated in
initiating criminal proceedings against him or that Beatty acted
with the requisite intent.




                              23
“identically situated.” Bennun v. Rutgers State Univ., 941 F.2d
154, 178 (3d Cir. 1991), abrogated on other grounds by St.
Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515-16 (1993). Our
sister circuits have also emphasized that courts conducting the
“similarly situated” inquiry “should not demand exact
correlation, but should instead seek relevant similarity.”
Stimmel v. Sessions, 879 F.3d 198, 212 (6th Cir. 2018) (citation
omitted); see also Barrington Cove Ltd. P’ship v. R.I. Hous. &
Mortg. Fin. Corp., 246 F.3d 1, 8 (1st Cir. 2001) (“Exact
correlation is neither likely nor necessary, but the cases must
be fair congeners.”).
        The District Court held that Harvard failed to identify a
similarly situated person because he cannot “point to any
caucasian drivers who drove at highway speeds with someone
on the hood of the vehicle, but were not charged with crimes.”
App. 12. We find this definition of “similarly situated” overly
restrictive. The District Court’s application of “similarly
situated” essentially requires that the comparator be identically
situated to Harvard for the Equal Protection claim to succeed.
We have previously rejected this requirement and do so again
here. See Bennun, 941 F.2d at 178.
       Requiring a valid comparator to have taken the exact
same actions as the plaintiff would effectively bar equal
protection claims in unique situations such as this. Cesnalis
noted that he had never encountered such a strange situation
during his time as a police officer, and we note that it would be
almost impossible for a plaintiff to identify an identically
situated person in a situation such as this. Instead, we must re-
frame the question not as whether the two individuals’ actions
were identical, but whether a juror, “looking objectively at the
incidents, would think them roughly equivalent and the




                               24
protagonists similarly situated.” Barrington Cove, 246 F.3d at
8.
       Here, Harvard and Sutton’s actions occurred during the
same incident and could therefore be easily compared side-by-
side. Indeed, Cesnalis had the opportunity to do just that when
he interviewed Harvard and Sutton at the same time in the same
location. Cesnalis also had evidence that both Sutton and
Harvard engaged in behavior that threatened the safety of
another person. At a minimum, Harvard and Sutton each
alleged that the other person was engaged in violent behavior
and wielded dangerous weapons: Harvard alleged that Sutton
attempted to throw a cinder block towards him, jumped onto
Harvard’s vehicle while holding a large kitchen knife and
threatened to kill him, and possessed a firearm; and Sutton
alleged that Harvard struck him with his vehicle. Viewing
Sutton and Harvard as two persons who engaged in allegedly
threatening and violent behavior with a dangerous weapon,
whose actions occurred during the same incident, and whose
actions (if true) could potentially give rise to similar criminal
charges, we find that a reasonable juror could determine they
are similarly situated.
       A juror could also find that there was no rational basis
for disparate treatment towards Harvard except upon the basis
of Harvard’s race. Cesnalis chose to ignore overwhelming
evidence that Sutton was the aggressor who acted unlawfully
in this situation and decided to credit Sutton’s incredible
statements. According to Harvard, Cesnalis repeatedly
referred to Harvard as “boy” while demanding that Harvard
complete a Breathalyzer test. App. 46 (“You understand me
boy, I want you to blow into the Breathalyzer.” (emphasis
omitted)). Harvard was 46 years old at the time of the incident.
Because of the long history of “boy” as a slur against Black




                               25
men, a juror could, under the circumstances, interpret this term
as evidence of racial animus. See Ash v. Tyson Foods, Inc.,
546 U.S. 454, 456 (2006) (noting that use of the term “boy”
was a potential indicator of racial animus). Cesnalis also
insinuated that Harvard had been smoking crack cocaine even
though there is no evidence whatsoever in the record to support
this accusation. A juror could find that this is further evidence
of racial animus based on the historical associations of crack
cocaine use with Black communities. See Richard Dvorak,
Cracking the Code: “De-Coding” Colorblind Slurs During the
Congressional Crack Cocaine Debates, 5 MICH. J. RACE & L.
611, 648 (2000) (discussing how this association with Black
communities contributed to the controversial federal crack
cocaine legislation of the 1980s). This underlying racial
animus is further corroborated by Cesnalis’s affidavit of
probable cause, in which he consistently referred to Sutton as
“the victim.” Cesnalis’s deliberate omissions from the
affidavit and potentially falsified information suggesting that
Harvard had a prior criminal history all lend support to
Harvard’s allegation that Cesnalis’s actions were motivated by
a prohibited reason, in this case, racial animus.
       A juror could find that Cesnalis’s racial slurs against
Harvard, combined with his unreasonable decision to credit
Sutton’s testimony and omit vital exculpatory facts from the
affidavit, indicate that Cesnalis’s actions were racially
motivated. Accordingly, we will vacate the District Court’s
grant of summary judgment for Cesnalis as to Harvard’s Equal
Protection claim.8



8
 Harvard has not demonstrated that Beatty was involved in this
disparate treatment. Thus, we will affirm the District Court’s




                               26
       E.     Reckless Investigation
       Harvard argues that the District Court erred in granting
summary judgment for the defendants on the reckless
investigation claim. Harvard asserts that his rights under the
Fourteenth Amendment were violated because the officers
intentionally chose not to investigate Sutton’s violent attack
against Harvard.
        We have never recognized an independent due process
right to be free from a reckless investigation. See Geness v.
Cox, 902 F.3d 344, 354 n.5 (3d Cir. 2018) (expressing “doubts”
as to the viability of a reckless investigation claim). We have
also held that, even if such a claim were cognizable, it “could
only arise under the Fourth Amendment.” Id. We will
therefore affirm the District Court’s grant of summary
judgment for the defendants as to the reckless investigation
claim.9
      F.      Civil Conspiracy


grant of summary judgment for Beatty on the Equal Protection
claim.
9
 Even if Harvard had brought the reckless investigation claim
under the Fourth Amendment, the officers would nevertheless
be entitled to qualified immunity because this right was not
clearly established at the time of the investigation. See id.
(“Whatever doubts we may harbor as to the viability of such a
[reckless investigation] claim, however, we have no occasion
to resolve them today. First, no such constitutional right was
‘clearly established’ at the relevant time, as required to
overcome qualified immunity.” (citations omitted)).




                              27
        Harvard argues that the District Court erred in granting
summary judgment for the defendants for his civil conspiracy
claim. “To prevail on a conspiracy claim under § 1983, a
plaintiff must prove that persons acting under color of state law
reached an understanding to deprive him of his constitutional
rights.” Jutrowski v. Township of Riverdale, 904 F.3d 280,
293-94 (3d Cir. 2018) (internal quotation marks and citation
omitted). This requires that the state actors took “concerted
action” based on an “agreement” to deprive the plaintiff of his
constitutional rights, and that there was an actual underlying
constitutional violation of the plaintiff’s rights. Id. at 295.
        The District Court granted summary judgment because
it determined there was no underlying violation of Harvard’s
constitutional rights. Although we conclude that a jury could
determine that Harvard’s constitutional rights were violated,
Harvard has not demonstrated that Cesnalis and Beatty agreed
to deprive him of his constitutional rights. According to
Harvard, Cesnalis’s suspicion that Harvard was under the
influence led Beatty to subject Harvard to a series of tests to
confirm that suspicion. But, as discussed above, Beatty’s
involvement in this case was limited to performing the DRE
and his evaluation was based on inaccurate and incomplete
information supplied by Cesnalis. There is no indication that
Beatty knew about Cesnalis’s misrepresentations or that he
entered into an understanding with Cesnalis to falsely conclude
that Harvard was under the influence.10 Accordingly, we will

10
   Harvard also argues that Beatty furthered the conspiracy
when he “contrived a story” that Mazzetti was a prostitute and
that she was trying to steal Harvard’s money. Appellant Br.
35. Even if Beatty did fabricate this story, this took place after
Harvard’s criminal case was terminated and the charges were
dismissed. Therefore, it does not support Harvard’s claim that




                               28
affirm the District Court’s grant of summary judgment for the
defendants as to the civil conspiracy claim.
IV.   CONCLUSION
        For the foregoing reasons, we will vacate the District
Court’s grant of summary judgment for Cesnalis as to the false
arrest, false imprisonment, malicious prosecution and Equal
Protection claims. We will affirm the District Court’s grant of
summary judgment for Cesnalis on the reckless investigation
and civil conspiracy claims. We will affirm the District
Court’s grant of summary judgment for Beatty on all claims.




Cesnalis and Beatty conspired to deprive him of his
constitutional rights.




                              29